Case 1:19-cv-22812-FAM Document 1 Entered on FLSD Docket 07/09/2019 Page 1 of 3



                                     U.S. DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI-DADE DIVISION

                                                       Case No.

    IGLESIA DE AVIVAMIENTO
    EMMANUEL, INC.,

          Plaintiff,

    vs.

    SCOTTSDALE INSURANCE
    COMPANY,

       Defendant.
    ___________________________________/

                                      NOTICE OF REMOVAL

              Defendant, SCOTTSDALE INSURANCE COMPANY (“SCOTTSDALE”),

    hereby files its notice of the removal of that certain cause of action now pending in the

    Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida,

    being styled Iglesia De Avivamiento Emmanuel, Inc. v. Scottsdale Insurance Company,

    Case No. 2019-014006-CA-01, stating as follows:

              1.       This action was commenced in the Circuit Court of the Eleventh Judicial

    Circuit in and for Miami-Dade County, Florida, and service of process was effected on

    SCOTTSDALE on or about June 18, 2019.

              2.       This is a civil action brought by Plaintiff, IGLESIA DE AVIVAMIENTO

    EMMANUEL, INC. (“IGLESIA”), whose property is located in Miami-Dade County,

    Florida. In the Complaint, IGLESIA alleges to be seeking to recover damages in excess

    of $15,000, exclusive of interest, attorney’s fees and costs, under a contract for insurance

    issued by SCOTTSDALE to IGLESIA. According to the Complaint, IGLESIA seeks
Case 1:19-cv-22812-FAM Document 1 Entered on FLSD Docket 07/09/2019 Page 2 of 3



    payment of damages incurred as a result of a loss to the insured property located at 3001

    N.W 167 Terrace, Miami Gardens, Florida, 33054, plus attorneys’ fees, costs and

    interest.

             3.    At the time when the suit was instituted and at all times material to this

    action, IGLESIA was and is a Florida corporation and owns property located in Miami-

    Dade County.

             4.    At the time this action was commenced, and at the present time, and at all

    times material to this action, SCOTTSDALE was and is a corporation organized and

    existing under the laws of the State of Ohio and having its principal place of business in

    Arizona. Complete diversity exists between the parties in accordance with 28 U.S.C.

    §1332.

             5.    The amount in controversy herein exceeds the sum of $75,000.00,

    exclusive of interest and costs. This fact is demonstrated by the extent of damage claimed

    by IGLESIA, and its estimate for losses sustained as a result of the damages as well as

    attorney’s fees. Specifically, IGLESIA claims $92,532.00 in damages, as referenced in an

    estimate provided by IGLESIA before filing suit, plus additional amounts for its

    attorney’s fees and costs through trial. The sum of the damages and attorneys’ fees and

    costs IGLESIA seeks therefore exceeds $75,000.00.

             6.    Copies of all process, pleadings and orders served upon SCOTTSDALE,

    and such other papers or exhibits as are required by Local Rules of Court, are filed

    herein, with the exception of discovery served with the Complaint.

             WHEREFORE, Defendant, SCOTTSDALE INSURANCE COMPANY, prays

    that this Honorable Court exercise jurisdiction over this matter.



                                                 2
Case 1:19-cv-22812-FAM Document 1 Entered on FLSD Docket 07/09/2019 Page 3 of 3



                                CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing has been

    electronically filed using the online CM/ECF Filing on the 9th day of July, 2019 to Joanis

    Ruiz, Esq., Vargas Gonzalez Hevia Baldwin, LLP; service5@VargasGonzalez.com,

    JRuizVargasGonzalez.com.

                                                 /s/Erin R. Kreiser
                                                 Andrew P. Rock, Esquire
                                                 Florida Bar No. 0656437
                                                 Erin R. Kreiser, Esquire
                                                 Florida Bar No. 108062
                                                 The Rock Law Group, P.A.
                                                 1760 Fennell Street
                                                 Maitland, FL 32751
                                                 Telephone: (407) 647-9881
                                                 Telecopier: (407) 647-9966
                                                 pleadings@rocklawpa.com
                                                 ekreiser@rocklawpa.com
                                                 lherbert@rocklawpa.com
                                                 Attorneys for Defendant,
                                                 Scottsdale Insurance Company
    ERK/lh




                                                3
